I respectfully dissent from the majority's disposition of appellants' second assignment of error (Part III of the majority's opinion).
In his closing argument to the jury the prosecutor, over objection, stated that if they returned a verdict of not guilty, the jury, and by implication, other residents of the community, could expect nuclear protesters to be lying in their driveways the following morning thereby preventing passage to and from their homes. The majority concedes that this argument constituted error but maintains that under the facts in this case such conduct constituted harmless *Page 91 
error. It is my opinion that the error was prejudicial and violated defendants' right to a fair trial.
Clearly, this argument called upon the jurors to depart from their obligation of fairness and neutrality and was a blatant appeal to passion. It was designed to inflame the jurors against the defendants. It called upon the jury to convict the defendants because their failure to do so would result in a license to nuclear protesters to demonstrate in the same way at the jurors' homes. This argument by the prosecutor was highly inflammatory and prejudiced the defendants.
Based upon this analysis I would sustain appellants' second assignment of error, reverse appellants' convictions and remand this cause to the trial court for further proceedings according to law.